Citation Nr: 0616177	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-10 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a meningioma to include 
as due to exposure to ionizing radiation.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1947 and from September 1950 to December 1951.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of a Department 
of Veterans' Affairs (VA), Regional Office (RO).  

In June 2002, the veteran testified at a hearing before the 
RO's Decision Review Office.  In August 2003, he testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are in the record. 

In September 2004, the Board remanded the case for additional 
procedural and evidentiary development.  As the requested 
development has been substantially completed, nothing further 
is needed to ensure compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

After the RO forwarded the veteran's file to the Board, the 
veteran submitted additional evidence to the Board without 
waiving the procedural right to have the evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304(c).  The additional 
evidence consists of a private hospital record, dated in 
April 2006, disclosing admission for increased ataxia and 
diplopia with a history of a brain tumor since 1995, and 
documentation of the award of the Navy Unit Commendation 
medal for the U.S.S. Ammen.  As the evidence does not have a 
bearing on the question of whether the veteran has a cancer 
under either 38 C.F.R. § 3.309(d) or 38 U.S.C.A. § 3.311, it 
is not pertinent and referral to the RO for initial review is 
not required. 38 C.F.R. § 20.1304(c). 




FINDINGS OF FACT

A meningioma is a benign tumor of the meninges that did not 
have onset during service, a meningioma is not actually 
caused by exposure to ionizing radiation, a meningioma is not 
a disease subject to presumptive service connection based on 
exposure to ionizing radiation during service, and a 
meningioma is not a radiogenic disease. 


CONCLUSION OF LAW

A meningioma was not incurred in or aggravated by service, 
nor may it be presumed to be the result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 
1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(d), 3.311 (2005).
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information  and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
section 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters in September 2001, February 2003, 
January 2005, April 2005, and October 2005. The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability, 
evidence of an injury or disease, or event in service, 
causing injury or disease, and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also informed of the type 
of evidence needed to substantiate his exposure to ionizing 
radiation in service.  The appellant was also notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  He was also asked to submit any 
evidence in his possession. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini at 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice).  

To the extent that substantial VCAA compliance came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issue at a hearing, which he also did.  And after 
the last VCAA notice in October 2005, the RO readjudicated 
the claim and issued a supplemental statement of the case, 
addressing the additional evidence, in March 2006.  For these 
reasons, the veteran has not been prejudiced by late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006). 

Despite the lack of notice as to the degree of disability and 
the effective date provision under Dingess at 19 Vet. App. 
473, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the Board 
concludes below that the preponderance of the evidence is 
against the claim.  Therefore any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As no outstanding records have been 
identified, VA has no further the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.309(d), specific diseases listed in 
the regulation, which includes cancer of the brain, may be 
service-connected in a radiation-exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge from service.  A radiation-exposed veteran is one 
who, while serving on active duty, participated in radiation-
risk activity.  Radiation-risk activity is defined, in part, 
as the occupation of Hiroshima or Nagasaki between August 6, 
1945, and July 1, 1946.  The "occupation of Hiroshima and 
Nagasaki, Japan, by United States forces means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation of territory, control of the 
population, stabilization of the government, demilitarization 
of the Japanese military, rehabilitation of the 
infrastructure or deactivation and conversion of war plants 
or materials.  

Pursuant to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose. The list of 
radiogenic diseases includes any cancer. 

Factual Background

The veteran's service medical records, including entrance 
examination of January 1943, the entrance examination of 
September 1950, and the November 1951 separation examination, 
contain no documentation of a brain tumor or neurological 
abnormality. 

Service personnel records disclose that the veteran served 
aboard the U.S.S. Ammen (DD-527) from June 1943 to December 
1945.

According to the history of the U.S.S., the ship arrived at 
Nagasaki, Japan, on September 15, 1945, and six days later 
the ship moved to Sasebo, and the ship remained in Japanese 
waters until November 17, 1945.

In his statements and testimony in June 2002 and August 2003, 
the veteran testified that while in Nagasaki he participated 
in the evacuation of Allied prisoners of war, and that he 
still has souvenirs he had picked up in Nagasaki.  

Private medical records disclose that in October 1995 the 
veteran presented with a two-week history of pain in the left 
hemicranium and into the face.  A CT scan and an MRI revealed 
a clivus meningioma.  In April 2001, the veteran reported 
that he had been doing well until the last three months, when 
he noted double vision.  A CT scan revealed some interval 
increase in the size of the tumor since 1995.  

In May 2001, the veteran's private physician expressed the 
opinion that exposure to ionizing radiation exposure was not 
the probable cause of the meningioma.

In February 2005, the Naval Historical Center of the 
Department of the Navy reported that the records of naval 
ships do not normally list individuals arriving and going 
ashore on a routine basis.  

In April 2005, a VA physician stated that a meningioma is not 
a brain tumor, but it is a meningeal tumor located within the 
cranium of the head.  The physician stated that the cause of 
the tumor is not known.

In April 2005, the Navy Environmental Health Center 
Detachment stated that there was no documentation that the 
veteran had occupational exposure to ionizing radiation 
during service.

Analysis 

The evidence of record, including the service medical 
records, do not affirmatively show inception of the veteran's 
meningioma during service.  The record does show that a 
meningioma was first documented in 1995 about 50 years after 
the veteran's ship left Japanese waters in November 1945.  
Such a long interval between service and the initial clinical 
manifestation of a meningioma is, of itself, a factor 
weighing 


against a finding that the meningioma had onset during 
service.  For these reasons, there is no factual basis to 
find that a meningioma was incurred coincident with service.  
38 C.F.R. § 3.303(a).

The veteran however argues that the meningioma was the result 
of exposure to ionizing radiation while his ship was in the 
port at Nagasaki, Japan, in September 1945. 

The claim does not turn on whether or not the veteran was a 
radiation-exposed veteran as defined at 38 C.F.R. § 3.309(d) 
and the Board does not reach the question of whether the 
veteran was a radiation-exposed veteran because the 
meningioma, a benign tumor, is not a cancer, and the list of 
diseases specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d), triggering presumptive service connection, 
applies to cancers only.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1125 (30th ed. 2003) (defines meningioma as a 
benign tumor).  Also a meningioma is not listed as a 
radiogenic disease under 38 C.F.R. § 3.311 and the veteran 
has not cited or submitted competent scientific or medical 
evidence that a meningioma is a radiogenic disease even 
though it is not listed in the regulations as such.  Combee 
v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994).

In the absence of competent evidence that a meningioma had 
onset in service or that ionizing radiation actually causes a 
meningioma, the preponderance of the evidence is against the 
claim of service connection and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for meningioma to include as due to 
exposure to ionizing radiation is denied.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


